Title: From James Madison to Dolley Payne Todd, 18 August 1794
From: Madison, James
To: Madison, Dolley Payne Todd


Orange Aug: 18. 94. I recd. some days ago your ⟨p⟩recious favor from Fredg. I can not express, but hope you will conceive the joy it gave me: The delay in hearing of your leaving Ha⟨n⟩over which I regarded as the only ⟨s⟩atisfactory proof of your recove⟨r⟩y, had filled me with extreme ⟨… dis⟩quietude, and the co⟨mmun⟩ication of the welcome event was ⟨e⟩ndeared to me by the stile in which it was conveyed. I hope you will never have another de⟨li⟩beration, on that subject. If the sentiments of my heart can gua⟨r⟩antee those of yours, they assure me there can never he a caus⟨e⟩ for it. Is it not cruel that I should be obliged to mingle w⟨ith⟩ the deliciou⟨s …⟩ your letter the pain …
… I cannot ⟨di⟩smiss my fears that his illness may at least be prolonged. ⟨O⟩n the most favorable supposition, I can not venture to expect that he will be able to travel in less than 10 or 12 days. I should not hesitate to set out without him, tho’ in several respects inconvenient were it not forbidden by his utter ignorance of our language, and my being the only ⟨pe⟩rson here who knows a word of his; ⟨so⟩ that in case his ⟨il⟩lness should continue his distress as well as that of those around him would be inexpressible; to say noth⟨in⟩g of the difficulty of followi⟨n⟩g me in the event of his getting wel⟨l.⟩ This adverse incident is t⟨he⟩ more mortifying as I had spared ⟨n⟩o efforts and made some sacrifices, to meet you at ⟨…⟩ than I hoped when we ⟨par⟩ted. I limited …
… set out. If he so far recovers that I can leave him, without being a⟨ble⟩ in a few days, according to appearances, to travel, I shall then endeavo⟨r⟩ to proceed without him, and let him make his way after me as well as he can: In the mean time, allow me to hope that this unavoidable delay, will not extend its influence to the epoch most ⟨… an⟩d to repeat the claim ⟨wh⟩ich I apprised …
